     Case 1-21-01002-jmm              Doc 6       Filed 04/07/21       Entered 04/07/21 16:35:10




                                                                       Hearing Date and Time
                                                                       May 5, 2021 @ 11:30 a.m.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In Re:                                                                 Confirmed Chapter 11

DEONARINE PARASRAM D/B/A                                               Case No. 16-42657 (JMM)
VANDI SALES D/B/A
PARASRAM STORE,

                                             Debtor.
----------------------------------------------------------------x

RANDY BRISMAN,

                                    Plaintiff,
                  -against-                                            Adv. Pro. No. 21-01002 (JMM)

DEONARINE PARASRAM D/B/A
VANDI SALES D/B/A PARASRAM STORE,
98-100 SALLY LANE, LLC; and RANNARINE
KALADEEN,

                                    Defendants.

-------------------------------------------------------------------x

                       NOTICE OF MOTION FOR A DEFAULT JUDGMENT


                  PLEASE TAKE NOTICE, that a hearing will be held telephonically at Dial in

Number 888-273-3658; Access Code 2872314 before Honorable Jil Mazer-Marino May 5, 2021 at

11:30 a.m. or as soon thereafter as counsel may be heard (the “Hearing Date”) to consider the

motion by Randy Brisman, a creditor of Deonarine Parasram d/b/a Vandi Sales d/b/a Parasram

Store, the debtor (the “Debtor”) and proponent of the Confirmed Second Amended Liquidating

Plan of Reorganization for the Debtor and plaintiff in the above-captioned adversary proceeding
      Case 1-21-01002-jmm          Doc 6     Filed 04/07/21      Entered 04/07/21 16:35:10




(“Plaintiff”) for an order: (a) granting Plaintiff a default judgment against the defendants, 98-100

Sally Lane, LLC; and Rannarine Kaladeen (collectively, the "Defaulting Defendants") for the relief

set forth in the complaint (the “Complaint”) served on the Defaulting Defendants on January 7,

2021, based upon the Defaulting Defendants’ failure to respond to the Complaint pursuant to 11

U.S.C. § 105(a), FRCP 12 and 55, Bankruptcy Rules 7012 and 7055 and LBR 7055-1; and (b)

granting such other and further relief as may seem just and proper (the “Motion”).

               PLEASE TAKE FURTHER NOTICE, that any objections to the Motion must be

in writing and shall state with particularity the grounds therefor, and, pursuant to General Order No.

M-182 re: Electronic Case Filing Procedures (as amended from time to time), objections to the

Motion (formatted with Adobe Acrobat) shall be filed with the Clerk of the Bankruptcy Court, at

http:// www.nyeb.uscourts.gov, and served upon Counsel for the Plaintiff, Shafferman & Feldman

LLP, 137 Fifth Avenue, 9th Floor, New York, New York 10010 (Email Address

shaffermanjoel@gmail.com), and the Office of the United States Trustee, U.S. Federal Office

Building, 201 Varick Street, Suite 1006, New York, NY 10014, Attn: Rachel Wolf, Esq. (Email

Address rachel.wolf@usdoj.gov), no later than 4:00 P.M. on April 28, 2021.

DATED:         New York, New York
               April 6, 2021

                                                        Shafferman & Shafferman LLP
                                                        Counsel for Plaintiff
                                                        137 Fifth Avenue, 9th Floor
                                                        New York, New York 10010
                                                        (212) 509-1802

                                                        By:    ___/S Joel M. Shafferman______
                                                               Joel M. Shafferman (JMS)




                                                  -2-
      Case 1-21-01002-jmm             Doc 6       Filed 04/07/21       Entered 04/07/21 16:35:10




                                                                       Hearing Date and Time
                                                                       May 5, 2021 @ 11:30 a.m.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In Re:                                                                 Confirmed Chapter 11

DEONARINE PARASRAM D/B/A                                               Case No. 16-42657 (JMM)
VANDI SALES D/B/A
PARASRAM STORE,

                                             Debtor.
----------------------------------------------------------------x

RANDY BRISMAN,

                                    Plaintiff,
                  -against-                                            Adv. Pro. No. 21-01002 (JMM)

DEONARINE PARASRAM D/B/A
VANDI SALES D/B/A PARASRAM STORE,
98-100 SALLY LANE, LLC; and RANNARINE
KALADEEN,

                                    Defendants.

-------------------------------------------------------------------x


                               MOTION FOR A DEFAULT JUDGMENT

TO:     THE HONORABLE JIL MAZER-MARINO,
        UNITED STATES BANKRUPTCY JUDGE:

         Randy Brisman, a creditor of Deonarine Parasram d/b/a Vandi Sales d/b/a Parasram Store,

the debtor (the “Debtor”) and proponent of the Confirmed Second Amended Liquidating Plan of

Reorganization for the Debtor and plaintiff in the above-captioned adversary proceeding

(“Plaintiff” or “Brisman”) in support of his application seeking a default judgment against 98-100

Sally Lane, LLC (“Sally Lane LLC”); and Rannarine Kaladeen (“Kaladeen”) (collectively, the


                                                        -3-
      Case 1-21-01002-jmm          Doc 6     Filed 04/07/21      Entered 04/07/21 16:35:10




"Defaulting Defendants"), in the above-captioned adversary proceeding, respectfully represents as

follows:

                                         JURISDICTION

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334.

Venue of the adversary proceeding and of this application is proper in this judicial district pursuant

to 28 U.S.C. § 1409.

       2.      The statutory predicate for relief sought herein is Rules 12 and 55 of the Federal

Rules of Civil Procedure (the "FRCP"), made applicable by Rules 7012 and 7055 of the Federal

Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), Rule 6009 of the Bankruptcy Rules,

E.D.N.Y. LBR 7055-1.

                                        BACKGROUND

       3.       On June 16, 2016 (the “Petition Date”), the Debtor filed a voluntary petition in this

Court for relief under Chapter 11 of the Bankruptcy Code. The Debtor held the assets of the estate

as a debtor-in- possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       4.      No unsecured creditors’ committee was appointed in this case. No trustee or

examiner has been appointed.

       5.      Fredrick P. Stern, PC was retained to represent the Debtor/Debtor-in-Possession as

counsel in this case.




                                                  -4-
    Case 1-21-01002-jmm          Doc 6    Filed 04/07/21      Entered 04/07/21 16:35:10




The Debtor’s Post-Petition Undisclosed
Acquisition of 98 Sally Land and 100 Sally Lane


         6.    As shown on Exhibit “A”, on or around March 27, 2017 the Debtor, along with

Kaladeen, acquired an ownership interest in the real properties known as and located at 98 Sally

Lane, Ridge, New York 11961-2626, a single family house on a 1.5 acre lot (“98 Sally Lane”). The

Debtor never disclosed his acquisition of ownership interests in 98 Sally Lane to the Bankruptcy

Court.

         7.    As shown on Exhibit “B”, on or around September 5, 2017 the Debtor acquired an

ownership interest in the real properties known as and located at 100 Sally Lane, Ridge, New York

11961-2626, a single family house on a 2.5 acre lot; (“100 Sally Lane”), along with Kaladeen. The

Debtor never disclosed his acquisition ownership interests in 100 Sally Lane to the Bankruptcy

Court.

Confirmation of Plaintiff’s
Creditor’s Plan in Chapter 11 case


         8.    After this Court made a determination that the Debtor’s exclusive periods to file and

confirm a plan in this case had terminated; on March 22, 2017 Brisman filed a Liquidating Plan of

Reorganization for the Debtor and Disclosure Statement to Accompany the Plan (the “Initial

Brisman Disclosure Statement”) [ECF Nos. 148 and 149]. The hearing to consider approval of the

Initial Brisman Disclosure Statement was scheduled for April 19, 2017.

         9.    On May 3, 2017, the undersigned counsel for Brisman filed a First Amended

Liquidating Plan of Reorganization for the Debtor and Disclosure Statement to Accompany the

Plan [ECF Nos. 183 and 184]. On August 17, 2017, the undersigned counsel for Brisman filed the


                                                -5-
      Case 1-21-01002-jmm          Doc 6     Filed 04/07/21      Entered 04/07/21 16:35:10




Second Amended Brisman Disclosure Statement (the “Disclosure Statement”) and Second

Amended Brisman Plan (the “Brisman Plan”), along with redlined copies [ECF Nos. 248-253],

and circulated the documents to all interested parties by email.

       10.     At a hearing held before the Bankruptcy Court on October 11, 2017 the Court

confirmed the Brisman Plan, over the verbal objections of the Debtor, and denied Debtor’s motion

to dismiss this case. The primary means of implementation of the Brisman Plan was to sell two

parcels of known real property in which the Debtor had equity. On November 2, 2017, this Court

signed an order confirming the Brisman Plan [ECF No. 275].

The Debtor’s Post-Confirmation Undisclosed
Sale of 98 Sally Lane and 100 Sally Lane


       11.     On or around March 29, 2018 the Debtor, along with Kaladeen, transferred 98 Sally

Lane to Sally Lane LLC (Attached hereto as Exhibit “C” is a copy of the deed pursuant to which

the Debtor and Kaladeen transferred 98 Sally Lane to Sally Lane LLC.)

       12.     On or around March 29, 2018, the Debtor, along with Kaladeen, transferred 100

Sally Lane to Sally Lane LLC (Attached hereto as Exhibit “D” is a copy of the deed pursuant to

which the Debtor and Kaladeen transferred 98 Sally Lane to Sally Lane LLC.) (The two transfers

described in paragraphs 11, supra, and this paragraph 12 shall hereinafter be collectively referred to

as the “Transfers”.)

Plaintiff’s Commencement of
this Adversary Proceeding

       13.     On January 5, 2021 Plaintiff commenced this adversary proceeding by filing a

complaint seeking:



                                                  -6-
     Case 1-21-01002-jmm           Doc 6     Filed 04/07/21      Entered 04/07/21 16:35:10




                         a)     on the first and second cause of action, judgment in favor of
        Plaintiff and against Sally Lane LLC avoiding the Transfers and directing Sally
        Lane LLC to return to Plaintiff, for the benefit of the Debtor’s estate, 98 Sally Lane
        and 100 Sally Lane, pursuant to 11 U.S.C. §§ 549 and 550(a), plus pre- and post-
        judgment interest from the date of demand at the maximum legal rate and to the
        fullest extent allowed by applicable law, together with the costs and expenses of
        this action, including, without limitation, attorneys’ fees;

                        b)       on the third cause of action, against all defendants and in
        favor of Plaintiff, (i) declaring that the Debtor’s interest in 98 Sally Lane and 100
        Sally Lane constitutes property of the Debtor’s estate pursuant to Section 541(a)(1)
        of the Bankruptcy Code, (ii) authorizing Brisman to sell the interest of the Debtor
        as well as the interest of Kaladeen in and to 98 Sally Lane and 100 Sally Lane,
        pursuant to 11 U.S.C. §363(h), and (iii) directing the sale of 98 Sally Lane and 100
        Sally Lane pursuant to 11 U.S.C. §363(h) and the equal division of the proceeds
        between the Debtor’s Estate and Kaladeen according to their respective rights;

                        c)      on the fourth cause of action, against the Debtor and in favor
        of Plaintiff, awarding Plaintiff damages, for the benefit of the Debtor’s estate, in an
        amount be determined a trial;

                        d)     on the fifth cause of action, against the Debtor and in favor of
        Plaintiff, denying the Debtor a discharge;

                        e)      on the sixth cause of action, against the Debtor and in favor
        of Plaintiff, denying the Debtor a discharge;

                    g)      awarding Plaintiff all costs, attorneys’ fees, and interest to
        the maximum extent permitted by law; and

                        h)      granting Plaintiff such further relief as this Court deems just
        and proper.

        14.     On January 7, 2021, Plaintiff’s counsel served copies of the summons and complaint

on all of the defendants, as set forth in certificate of service, a copy of which is attached as Exhibit

“E” and filed with this Court on January 12, 2021 [ECF Doc #3]. An Answer to the Complaint

was required to be filed by April 23, 2020, and only the Debtor filed an Answer.


        15.     An adjourned pre-trial conference was held on March 3, 2021 (the “March 3, 2021



                                                   -7-
      Case 1-21-01002-jmm          Doc 6     Filed 04/07/21     Entered 04/07/21 16:35:10




Conference”). The Defaulting Defendants failed to appear or answer the Complaint, and this Court

noted their default on the record at the March 3, 3021 Conference.

                                       RELIEF REQUESTED

       16.      By this Motion, Plaintiff seeks the entry of a default judgment and order against the

Defaulting Defendants for the relief as set forth in the Complaint based upon the Defaulting

Defendants’ failure to respond to the Complaint pursuant to 11 U.S.C. §105(a), FRCP 12 and 55,

made applicable by Bankruptcy Rules 7012 and 7055 and LBR 7055-1. Specifically, the

Complaint seeks to avoid the transfers of 98 Sally Lane and 100 Sally Lane from the Debtor and

Kaladeen to Sally Lane pursuant to section 549 of the Bankruptcy Code, recover such property

pursuant to section 550 of the Bankruptcy Code, and to sell 98 Sally Lane and 100 Sally Lane

pursuant to section 363(h) of the Bankruptcy Code.

       17.     It is respectfully requested that, under these circumstances, a default order and

judgment be entered against the Defaulting Defendants.

       18.     Accordingly, the Plaintiff is entitled to Judgment against Sally Lane LLC, on the

first and second cause of action, avoiding Transfers and directing Sally Lane LLC to return to

Plaintiff, for the benefit of the Debtor’s estate, 98 Sally Lane and 100 Sally Lane, pursuant to 11

U.S.C. §§ 549 and 550(a), plus awarding pre-and post-judgment interest against Sally Lane LLC

from the date of demand at the maximum legal rate and to the fullest extent allowed by applicable

law, to the date of payment or other satisfaction of such order and judgment, the costs of and

expenses of this action, including, without limitation, attorneys’ fees, and such other, further and

different relief as this Court may deem just, proper and equitable. Additionally, the Plaintiff is

entitled to Judgment against Kaladeen, on the third cause of action, (i) declaring that the Debtor’s


                                                 -8-
     Case 1-21-01002-jmm             Doc 6     Filed 04/07/21        Entered 04/07/21 16:35:10




interest in 98 Sally Lane and 100 Sally Lane constitutes property of the Debtor’s estate pursuant to

section 541(a)(1) of the Bankruptcy Code, (ii) authorizing Plaintiff to sell the interest of the Debtor

as well as the interest of Kaladeen in and to 98 Sally Lane and 100 Sally Lane, if any exists,

pursuant to section 363(h) of the Bankruptcy Code, and (iii) directing the sale of 98 Sally Lane and

100 Sally Lane pursuant to section 363(h) of the Bankruptcy Code and the equal division of the

proceeds between the Debtor’s Estate and Kaladeen according to their respective rights, if

Kaladeen has any rights to the sale proceeds.

        19.      Plaintiff is not aware of any matter that would have precluded Defaulting

Defendants from timely answering or otherwise moving with respect to the Complaint.

        20.      Based upon the above, it is respectfully requested that the default order and

judgment be entered.

        21.      No prior application for the relief requested herein has been made to this or any other Court.


        WHEREFORE, the Plaintiff, acting on behalf of the Debtor’s estate, respectfully requests

that the Court enter (a) a default order and judgment, proposed copies of which are attached hereto,

respectively, as Exhibits “F” and “G”, pursuant to 11 U.S.C. §105(a), FRCP 12, 54 and 55, as

made applicable by Bankruptcy Rules 7012 and 7055 and LBR 7055-1, finding the Defendants in

default as set forth herein; and (b) for such other and further relief as· may seem just and proper.

DATED:        New York, New York
              April 6, 2021                                 SHAFFERMAN & FELDMAN LLP
                                                            Counsel for the Plaintiff
                                                            137 Fifth Avenue, 9th Floor
                                                             New York, New York 10010
                                                             (212) 509-1802
                                                            By: __/S/ Joel Shafferman______________
                                                            Joel M. Shafferman (JMS)




                                                      -9-
